FILED
                                                                                   April 14, 2022
                                                                                 EDYTHE NASH GAISER, CLERK

                              STATE OF WEST VIRGINIA                             SUPREME COURT OF APPEALS
                                                                                      OF WEST VIRGINIA
                            SUPREME COURT OF APPEALS


In re L.L.

No. 21-0846 (Randolph County 20-JA-123)



                               MEMORANDUM DECISION


        Petitioner Father M.L., by counsel G. Phillip Davis, appeals the Circuit Court of Randolph
County’s September 23, 2021, order terminating his parental rights to L.L. 1 The West Virginia
Department of Health and Human Resources (“DHHR”), by counsel Patrick Morrisey and Lee
Niezgoda, filed a response in support of the circuit court’s order. The guardian ad litem, Heather
M. Weese, filed a response on behalf of the child in support of the circuit court’s order. On appeal,
petitioner argues that the circuit court erred in terminating his parental rights.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.

        In November of 2020, the DHHR filed a petition alleging that petitioner abused and
neglected the child by virtue of his substance abuse. According to the petition, petitioner’s home
lacked electricity because the bill was not paid, resulting in petitioner using a generator as the sole
source of power. The petition also alleged that petitioner exposed the children to domestic
violence. The DHHR undertook a thorough investigation of the reports concerning petitioner’s
conduct, interviewing multiple members of the family. Through this investigation, the child
disclosed that people were “in and out of the home at all hours.” The child also indicated that
petitioner “pawned off their belongings, including things such as laptops, notebooks, televisions,
electric scooters and even their swimming pool.” A family member confirmed this conduct, stating
that items given to petitioner to help the family, including vehicles, had also been “sold off.”

       1
         Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W. Va.
254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419 (2013);
State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles L., 183 W.
Va. 641, 398 S.E.2d 123 (1990).


                                                  1
According to the DHHR, petitioner had not provided for the child in any way. Following the
petition’s filing, petitioner waived his preliminary hearing.

        At the outset of the proceedings, petitioner was ordered to participate in drug screens and
was told he could visit the child if his screens were clean. In March of 2021, petitioner was
adjudicated upon his stipulation that his substance abuse impaired his ability to parent. 2 Following
adjudication, petitioner filed a motion for a post-adjudicatory improvement period, while the
DHHR filed a motion to terminate petitioner’s parental rights. At a dispositional hearing in April
of 2021, respondents informed the court that they did not object to disposition being continued for
petitioner to complete a psychological parental fitness evaluation. The evaluation was completed
in May of 2021, and the resulting report contained a “very poor” prognosis for improved parenting,
given petitioner’s refusal to accept responsibility, his extended history of substance abuse, and his
failure to obtain appropriate treatment. Thereafter, the DHHR filed an amended motion to
terminate petitioner’s parental rights.

        In September of 2021, the matter came on for disposition, at which time the DHHR
presented testimony from the psychologist that performed petitioner’s evaluation. According to
the psychologist, petitioner failed to acknowledge that his substance abuse resulted in his inability
to provide proper parenting. Specifically, the psychologist asked petitioner if he believed that he
had done anything that was abusive or neglectful and he replied, “no.” This was in spite of the fact
that petitioner admitted to having cared for the child while under the influence of drugs. A service
provider also testified that petitioner refused to acknowledge that his substance abuse affected his
parenting and, in fact, blamed other people for the filing of the petition. According to the provider,
petitioner blaming others for his problems was a recurring theme in their interactions. In regard to
petitioner’s refusal to participate in services, a witness testified that petitioner was initially
somewhat compliant with drug screens, but that he had not complied with random screens since
May of 2021. When petitioner was submitting to screens, he tested positive for multiple
substances, including methamphetamine, amphetamine, and marijuana. Further, one provider
described an incident in which she asked petitioner to submit to a drug screen and petitioner “just
kept stating that he was not going to do that.” Petitioner testified and indicated that he would
cooperate with services if granted an improvement period.

        Ultimately, the court denied petitioner’s motion for a post-adjudicatory improvement
period, finding that petitioner “had since November to convince the [c]ourt by his actions instead
of his words that he will do what he needs to do.” However, petitioner failed to participate in
random drug screens for months prior to disposition. Based on the evidence, the court found that
petitioner could not meet his burden for obtaining an improvement period. The court also found
that petitioner failed to participate in services and “lack[ed] acceptance or insight of any problems,
making an improvement period an exercise in futility.” Turning to the question of the appropriate
disposition, the court found that petitioner demonstrated an inability to solve the problems leading


       2
         According to the record, the DHHR filed an amended petition in February of 2021 to
include allegations that petitioner medically neglected the child and attempted to use a device to
defeat a drug screen. However, the DHHR agreed to dismiss this amended petition upon
petitioner’s stipulation to the allegations contained in the original petition. As such, the amended
petition was dismissed.
                                                  2
to the abuse and neglect on his own or with help. Petitioner requested that the child be placed in a
legal guardianship, but the court rejected that option upon finding that the uncertainty of such a
disposition was not consistent with the child’s best interests. Accordingly, the court found that
there was no reasonable likelihood that the conditions of abuse and neglect could be substantially
corrected in the near future and that termination of petitioner’s parental rights was necessary for
the child’s welfare, as she “deserves stability and not the threat and anxiety of a future petition to
restore custody to the parents.” 3 It is from the dispositional order that petitioner appeals.

       The Court has previously established the following standard of review:

               “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether such
       child is abused or neglected. These findings shall not be set aside by a reviewing
       court unless clearly erroneous. A finding is clearly erroneous when, although there
       is evidence to support the finding, the reviewing court on the entire evidence is left
       with the definite and firm conviction that a mistake has been committed. However,
       a reviewing court may not overturn a finding simply because it would have decided
       the case differently, and it must affirm a finding if the circuit court’s account of the
       evidence is plausible in light of the record viewed in its entirety.” Syl. Pt. 1, In
       Interest of Tiffany Marie S., 196 W.Va. 223, 470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011).

        On appeal, petitioner’s lone argument is that termination was inappropriate because he
should have been granted an improvement period. This argument, however, is unavailing, as the
evidence overwhelmingly establishes that petitioner could not satisfy the burden necessary to
obtain an improvement period. In order to establish that a post-adjudicatory improvement period
would be appropriate, petitioner was required to prove, by clear and convincing evidence, that he
was likely to fully participate in the improvement period. W. Va. Code § 49-4-610(2)(B). As set
forth above, the court found that petitioner’s self-serving testimony that he would participate was
lacking, given his outright refusal to participate in services for several months prior to disposition.
This is a credibility determination that we refuse to disturb on appeal. Michael D.C. v. Wanda L.C.,
201 W. Va. 381, 388, 497 S.E.2d 531, 538 (1997) (“A reviewing court cannot assess witness
credibility through a record. The trier of fact is uniquely situated to make such determinations and
this Court is not in a position to, and will not, second guess such determinations.”). Further, we
have explained that the circuit court has discretion to deny an improvement period when no
improvement is likely. In re Tonjia M., 212 W. Va. 443, 448, 573 S.E.2d 354, 359 (2002). Because
petitioner refused to acknowledge the conditions of abuse and neglect at issue, he rendered the
problems untreatable. In re Timber M., 231 W. Va. 44, 55, 743 S.E.2d 352, 363 (2013) (“Failure
to acknowledge the existence of the problem . . . results in making the problem untreatable.”). As


       3
         The mother’s parental rights were also terminated below. The permanency plan for the
child is adoption in the current foster home.


                                                  3
such, we find no abuse of the court’s discretion in denying petitioner’s motion for a post-
adjudicatory improvement period.

        Ultimately, the circuit court found that there was no reasonable likelihood that petitioner
could substantially correct the conditions of abuse and neglect in the near future and that
termination of his parental rights was necessary for the child’s welfare, the two findings necessary
to terminate parental rights according to West Virginia Code § 49-4-604(c)(6). On appeal,
petitioner does not challenge these findings. As such, he cannot be entitled to relief. Further, to the
extent that petitioner argues that he should have been entitled to a less restrictive dispositional
alternative, we have held as follows:

               “Termination of parental rights, the most drastic remedy under the statutory
       provision covering the disposition of neglected children, [West Virginia Code § 49-
       4-604] . . . may be employed without the use of intervening less restrictive
       alternatives when it is found that there is no reasonable likelihood under [West
       Virginia Code § 49-4-604(d)] . . . that conditions of neglect or abuse can be
       substantially corrected.” Syllabus point 2, In re R.J.M., 164 W.Va. 496, 266 S.E.2d
       114 (1980).

Syl. Pt. 5, In re Kristin Y., 227 W. Va. 558, 712 S.E.2d 55 (2011).

      For the foregoing reasons, we find no error in the decision of the circuit court, and its
September 23, 2021, order is hereby affirmed.


                                                                                            Affirmed.

ISSUED: April 14, 2022


CONCURRED IN BY:

Chief Justice John A. Hutchison
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice William R. Wooton
Justice Alan D. Moats sitting by temporary assignment




                                                  4